NUMBER 13-20-00031-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ERIC SHANE HARRIS,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 443rd District Court
                           of Ellis County, Texas.


                          ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      Appellant’s counsel, April E. Smith, has filed a motion requesting to withdraw as

appointed counsel. According to her motion to withdraw, good cause exists for her to

withdraw due to a medical condition.

      Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255
(Tex. App.—Houston [1st Dist.] 2004, pet. ref'd). In circumstances where the appointment

of substitute counsel may be necessary, an appellate court, when faced with a motion to

withdraw, should abate the proceeding to the trial court for the determination of this issue.

Accordingly, we ABATE the appeal and REMAND the cause to the trial court for further

proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall

enter an order to that effect. If the trial court determines that new counsel should be

appointed, the name, address, telephone number, email address, and state bar number

of newly appointed counsel shall be included in the order appointing counsel. The trial

court shall further cause its order to be included in a supplemental clerk's record to be

filed with the Clerk of this Court on or before the expiration of thirty days from the date of

this order. The motion to withdraw will be CARRIED WITH THE CASE pending receipt

and review of the supplemental clerk’s record.

       IT IS SO ORDERED.

                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of April, 2020.




                                              2